TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00597-CR




                                Teresa Karen Voges, Appellant

                                                 v.

                                  The State of Texas, Appellee



               FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
         NO. 99CR-918, HONORABLE BRENDA R. FREEMAN, JUDGE PRESIDING




PER CURIAM

               At her trial for driving while intoxicated, Teresa Karen Voges testified in a manner

violative of the court’s previous order in limine. The court granted the State’s motion for mistrial,

held Voges in contempt, and assessed punishment for the contempt at incarceration for three days

and a $500 fine. Voges seeks to appeal the judgment of contempt.

               Decisions in contempt proceedings are not appealable. Metzger v. Sebek, 892
S.W.2d 20, 54-55 (Tex. App.—
                           Houston [1st Dist. ] 1994, writ denied). A contempt judgment can

be attacked only by way of habeas corpus. Collins v. Kegans, 802 S.W.2d 702, 705 (Tex. Crim.

App. 1991).
              The appeal is dismissed for want of jurisdiction.



Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: October 12, 2000

Do Not Publish




                                               2